DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13, line 2, “Controlling” should be -controlling-.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,176,062. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-7, current application
Claims 1-7, ‘062 patent
1. A computer-implemented method comprising: controlling, by one or more processors, an optical sensor disposed on a computer peripheral device, the optical sensor configured to generate movement data at intervals, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface;
1. A computer-implemented method comprising: controlling, by one or more processors, an optical sensor disposed on a computer peripheral device, the optical sensor configured to generate movement data at intervals, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface;
sending, by the one or more processors, a first report to a receiver coupled to a host computing device at a first report rate, the first report including one or more intervals of generated movement data, the first report being sent via a wireless communications protocol;
sending, by the one or more processors, a first report to a receiver coupled to a host computing device at a first report rate, the first report including one or more intervals of generated movement data, the first report being sent via a wireless communications protocol;
receiving the first report by the receiver;
receiving the first report by the receiver;

determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate;
computing, by the receiver, a current velocity and acceleration of the computer peripheral device based on the one or more intervals of movement data in the first report;
computing, by the receiver, a current velocity and acceleration of the computer peripheral device based on the one or more intervals of movement data in the first report;
predicting, by the receiver, a trajectory of the computer peripheral device based on the first report;
predicting, by the receiver, a trajectory of the computer peripheral device based on the first report;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the computed current velocity and acceleration of the computer peripheral device; and
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the computed current velocity and acceleration of the computer peripheral device; and
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device.
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate.
2. The method of claim 1 wherein the predicting the trajectory of the computer peripheral device is performed by a state estimator operating on the receiver.
2. The method of claim 1 wherein the predicting the trajectory of the computer peripheral device is performed by a state estimator operating on the receiver.
3. The method of claim 2 wherein the state estimator is a linear state estimator.
3. The method of claim 2 wherein the state estimator is a linear state estimator.
4. The method of claim 2 wherein the state estimator incorporates an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current velocity and acceleration of the computer peripheral device.
4. The method of claim 2 wherein the state estimator incorporates an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current velocity and acceleration of the computer peripheral device.
5. The method of claim 1 wherein the first report rate is 6 ms or faster.
5. The method of claim 1 wherein the first report rate is 6 ms or faster.
6. The method of claim 1 further comprising: controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
6. The method of claim 1 further comprising: controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
7. The method of claim 1 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.
7. The method of claim 1 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.


Both the current claim 1 and claim 1 of the ‘062 patent disclose a computer-implemented method comprising: controlling, by one or more processors, an optical sensor disposed on a computer peripheral device, the optical sensor configured to generate movement data at intervals, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface; sending, by the one or more processors, a first report to a receiver coupled to a host computing device at a first report rate, the first report including one or more intervals of generated movement data, the first report being sent via a wireless communications protocol; receiving the first report by the receiver; computing, by the receiver, a current velocity and acceleration of the computer peripheral device based on the one or more intervals of movement data in the first report; predicting, by the receiver, a trajectory of the computer peripheral device based on the first report; computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory; generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the computed current velocity and acceleration of the computer peripheral device; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device.
Claim 1 of the ‘062 patent also discloses determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate. The current claim 1 does not disclose the determining; further, while it discloses the sending, it does not disclose said sending at an interval that is less than twice a period of the first report rate. Based on this, it appears that claim 1 of the ‘062 patent anticipates the current claim 1. Therefore, the current claim 1 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 2 and claim 2 of the ‘062 patent disclose wherein the predicting the trajectory of the computer peripheral device is performed by a state estimator operating on the receiver. Since they each incorporate their respective antecedent claim 1 by reference, the current claim 2 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 3 and claim 3 of the ‘062 patent disclose wherein the state estimator is a linear state estimator. Since they each incorporate their respective antecedent claim 2 by reference, the current claim 3 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 4 and claim 4 of the ‘062 patent disclose wherein the state estimator incorporates an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current velocity and acceleration of the computer peripheral device. Since they each incorporate their respective antecedent claim 2 by reference, the current claim 4 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 5 and claim 5 of the ‘062 patent disclose wherein the first report rate is 6 ms or faster. Since they each incorporate their respective antecedent claim 1 by reference, the current claim 5 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 6 and claim 6 of the ‘062 patent disclose controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface. Since they each incorporate their respective antecedent claim 1 by reference, the current claim 6 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 7 and claim 7 of the ‘062 patent disclose wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device. Since they each incorporate their respective antecedent claim 1 by reference, the current claim 7 is rejected on the grounds of anticipatory non-statutory double patenting.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of the ‘062 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 8-14, current application
Claims 8-14, ‘062 patent
8. A computer-implemented method comprising: receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol;
8. A computer-implemented method comprising: receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol;

determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate;
computing, by the receiver, a current trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report;
computing, by the receiver, a current trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device.
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate.
9. The method of claim 8 wherein the movement data includes velocity or acceleration data, and the current trajectory is computed based on the velocity or acceleration data.
9. The method of claim 8 wherein the movement data includes velocity or acceleration data, and the current trajectory is computed based on the velocity or acceleration data.
10. The method of claim 8 wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver.
10. The method of claim 8 wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver.
11. The method of claim 10 wherein the state estimator is a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current trajectory of the computer peripheral device.
11. The method of claim 10 wherein the state estimator is a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current trajectory of the computer peripheral device.
12. The method of claim 8 wherein the first report rate is 6 ms or faster.
12. The method of claim 8 wherein the first report rate is 6 ms or faster.
13. The method of claim 8 further comprising: Controlling an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
13. The method of claim 8 further comprising: Controlling an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
14. The method of claim 8 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.
14. The method of claim 8 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.


Both the current claim 8 and claim 8 of the ‘062 patent disclose a computer-implemented method comprising: receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol; computing, by the receiver, a current trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report; computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report; computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report; computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory; generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device.
Claim 8 of the ‘062 patent also discloses determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate. The current claim 8 does not disclose the determining; further, while it discloses the sending, it does not disclose said sending at an interval that is less than twice a period of the first report rate. Based on this, it appears that claim 8 of the ‘062 patent anticipates the current claim 8. Therefore, the current claim 8 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 9 and claim 9 of the ‘062 patent disclose wherein the movement data includes velocity or acceleration data, and the current trajectory is computed based on the velocity or acceleration data. Since they each incorporate their respective antecedent claim 8 by reference, the current claim 9 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 10 and claim 10 of the ‘062 patent disclose wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver. Since they each incorporate their respective antecedent claim 8 by reference, the current claim 10 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 11 and claim 11 of the ‘062 patent disclose wherein the state estimator is a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed current trajectory of the computer peripheral device. Since they each incorporate their respective antecedent claim 10 by reference, the current claim 11 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 12 and claim 12 of the ‘062 patent disclose wherein the first report rate is 6 ms or faster. Since they each incorporate their respective antecedent claim 8 by reference, the current claim 12 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 13 and claim 13 of the ‘062 patent disclose controlling an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface. Since they each incorporate their respective antecedent claim 8 by reference, the current claim 13 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 14 and claim 14 of the 062 patent disclose wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device. Since they each incorporate their respective antecedent claim 8 by reference, the current claim 14 is rejected on the grounds of anticipatory non-statutory double patenting.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of the ‘062 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 15-20, current application
Claims 15-20, ‘062 patent
15. A system comprising: one or more processors; and one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including:
15. A system comprising: one or more processors; and one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including:
receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol;
receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol;

determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report;
computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory;
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and
generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral.
sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate.
16. The system of claim 15 wherein the movement data includes velocity or acceleration data, and the predicted trajectory is computed based on the velocity or acceleration data.
16. The system of claim 15 wherein the movement data includes velocity or acceleration data, and the predicted trajectory is computed based on the velocity or acceleration data.
17. The system of claim 15 wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver, which includes at least one of a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed predicted trajectory of the computer peripheral device.
17. The system of claim 15 wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver, which includes at least one of a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed predicted trajectory of the computer peripheral device.
18. The system of claim 15 wherein the first report rate is 6 ms or faster.
18. The system of claim 15 wherein the first report rate is 6 ms or faster.
19. The system of claim 15 further comprising: controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
19. The system of claim 15 further comprising: controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface.
20. The system of claim 15 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.
20. The system of claim 15 wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device.


Both the current claim 15 and claim 15 of the ‘062 patent disclose a system comprising: one or more processors; and one or more machine-readable, non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations including: receiving a first report from a computer peripheral device by a receiver at a first report rate, the first report including one or more intervals of movement data generated by the computer peripheral device, the movement data corresponding to a tracked movement of the computer peripheral device with respect to an underlying surface, and the first report being received via a wireless communications protocol; computing, by the receiver, a predicted trajectory of the computer peripheral device based on the one or more intervals of movement data in the first report; computing, by the receiver, a predicted trajectory of the computer peripheral device based on the first report; computing, by the receiver, an incremental displacement of the computer peripheral device based on the predicted trajectory; generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on the predicted trajectory of the computer peripheral device; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral.
Claim 15 of the ‘062 patent also discloses determining, by the receiver, that the first report is corrupted or received at a rate slower than the first report rate; and sending, by the receiver to a host computing device, the data indicative of a position or displacement of the computer peripheral device at an interval that is less than twice a period of the first report rate. The current claim 15 does not disclose the determining; further, while it discloses the sending, it does not disclose said sending at an interval that is less than twice a period of the first report rate. Based on this, it appears that claim 15 of the ‘062 patent anticipates the current claim 15. Therefore, the current claim 15 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 16 and claim 16 of the ‘062 patent disclose wherein the movement data includes velocity or acceleration data, and the predicted trajectory is computed based on the velocity or acceleration data. Since they each incorporate their respective antecedent claim 15 by reference, the current claim 16 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 17 and claim 17 of the ‘062 patent disclose wherein the computing the predicted trajectory of the computer peripheral device is performed by a state estimator operating on the receiver, which includes at least one of a linear state estimator, a Kalman filter, or an extended Kalman filter configured to incorporate an estimated error to balance error correction of the computed predicted trajectory of the computer peripheral device. Since they each incorporate their respective antecedent claim 15 by reference, the current claim 17 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 18 and claim 18 of the ‘062 patent disclose wherein the first report rate is 6 ms or faster. Since they each incorporate their respective antecedent claim 15 by reference, the current claim 18 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 19 and claim 19 of the ‘062 patent disclose controlling, by the one or more processors, an inertial measurement unit (IMU) on the computer peripheral device, the IMU configured to generate acceleration data corresponding to the tracked movement of the computer peripheral device with respect to the underlying surface. Since they each incorporate their respective antecedent claim 15 by reference, the current claim 19 is rejected on the grounds of anticipatory non-statutory double patenting.
Both the current claim 20 and claim 20 of the ‘062 patent disclose wherein the peripheral computing device is a computer mouse, and wherein the receiver is a USB dongle physically and communicatively coupled to the host computing device. Since they each incorporate their respective antecedent claim 15 by reference, the current claim 20 is rejected on the grounds of anticipatory non-statutory double patenting.

Allowable Subject Matter
Claims 1-20 appear to contain allowable subject matter; however, they cannot be allowed at this time due to anticipatory non-statutory double patenting issues with the parent case (the ‘062 patent). Further, claim 13 is objected to for formality issues.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest computing, by a receiver, an incremental displacement of a computer peripheral device based on predicted trajectory; and generating, by the receiver, data indicative of a position or displacement of the computer peripheral device based on computed current velocity and acceleration of the computer peripheral device.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations of the claim.

Further, note that independent claims 8 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are considered to be allowable by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuchi et al. (US 2016/0097878) appears to disclose arranging a time interval for a plurality of outputs generated according to movement of a sensing target. However, this does not appear to correspond to determining the displacement of a peripheral device based on predicted trajectory.
Schneider (US 7,978,222) appears to disclose generating multiple offsets in response to movements in yaw and pitch. However, it does not appear to disclose determining displacement based on predictions of trajectory.
Singer et al. (US 2001/0052035) appears to disclose generating a velocity command based on a position variable and moving a device component based on the velocity command. This is different from the claimed invention in that the claimed invention takes predicted trajectory of a device, computes incremental displacement, and generating data indicating current position or displacement based on calculated velocity and acceleration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184